947 F.2d 952
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles MANGANIELLO, aka Chico, Defendant-Appellant.
No. 89-10073.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1991.Decided Oct. 28, 1991.

1
Before PREGERSON and O'SCANNLAIN, Circuit Judges, and BURNS,* District Judge.


2
ORDER**


3
Having heard and considered the arguments of counsel, we conclude that Count Three was improperly joined with Counts One and Two.   Fed.R.Crim.P. 8(a);   United States v. Terry, 911 F.2d 272 (9th Cir.1990).   Because it is highly probable that this misjoinder was prejudicial as to Count Three, the conviction on this count cannot stand.   As to Counts One and Two, however, the misjoinder was harmless error.   United States v. Lane, 474 U.S. 438, 446 (1986).   We reject appellant's other claims of error.


4
Accordingly, the conviction as to Count Three is REVERSED, and the judgment below is in all other respects AFFIRMED.



*
 The Honorable James M. Burns, Senior United States District Judge for the District of Oregon, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3